 578
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 67
 
Merchants Building Maintenance LLC 
and
 
Elizabeth 
Castro 
a
nd
 
Axel Carmona
. Case
s 28

CA

0
22660 
and 28

CA

0
22882
 
June 27
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On 
November 23, 2010, Administrative Law Judge 
Lana H. Parke issued the attached decision.  The R
e-
spondent and the Acting General Counsel each filed e
x-
ceptions, a supporting brief, and an answering brief, and 
the Respondent filed a reply in support of its exc
eptions.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 

indings,
1
 
and conclusions, as 
modified below, and to adopt the recommended Order as 
modified.
2
 
The Respondent provided janitorial services for school 
districts and business clients in several western states, 
including New Mexico.  This case involves the Re
spon
d-

District.  The judge found that the Respondent unlawfu
l-
ly refused to rehire 21
 
of those janitors for the 2009

2010 school year in retaliation for their protected co
n-
certed activity during the 200
8

2009 school year.  We 
agree with that finding, with the clarifications discussed 
below.
 
I
.
 
THE REFUSAL TO REHIR
E VIOLATION
 
In reaching her finding, the judge applied the test for 
refusal
-
to
-
hire cases established in 
FES
3
 
on the assum
p-
tion that
 
that 
test,
 
rather than the test articulated in 
                                        
                  
 
1
 
The Respondent has 
excepted to some of the judge

s credibility 
findings.  The Board

s established policy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.
  
Standard Dry Wall Products,
 
91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
The
re are no exceptions 
to the judge

s dismissal of allegations that 
the Respondent 
unlawfully withheld employees

 
vacation pay
 
and 
that 
various statements by the Respondent (other than those 
the judge 
found 
unlawful) constituted unlawful threats, solicitations for resignation, or 
left an impression of surveillance. 
 
2
 
We will modify the 
judge

s recommended Order to correct the i
n-
advertent omission of standard make
-
whole requirements (which are 
included in his remedial notice).  We shall also modify the Order to 
provide for the posting of the remedial notice in accord 
with J. Picini 
Floori
ng,
 
356 NLRB 
11
 
(2010).  For the reasons stated in his dissenting 
opinion in 
J. Picini Flooring
,
 
Member Hayes would not require ele
c-
tronic distribution of the notice.
 
3
 
331 NLRB 9 (2000), supplemented 
333 NLRB 66 (2001)
, enfd. 
301 F.3d 83 (3d Cir. 2002).
 
Wright Line, Inc.,
4
 
applies where an employer has r
e-
fused to rehire former employees.  No party has excepted 

FES
 
or has otherwise 
raised the question whether the Board instead should 
app
ly 
Wright Line
 
to a situation in which the rehiring 
occurred shortly after the alleged discriminatees left the 


finding under either test.
5
  
 
Wi


finding that the Respondent on two occasions 
unlawfully 
threatened employees through its supervisor, Oscar Are
l-
lano, that they would not be rehired for 
having engaged 
in protected activity, thereby demonstrating not only its 
unlawful animus but also its general knowledge of its 

6
  
Further, t
he record esta
b-
lishes that the Respondent was aware of each individual 

protected activity.  
Nineteen of the 21 
discriminatees signed at least one of several group letters 
to the Respondent concerning their terms of employment.  
The credited evidence also shows that the only two di
s-
criminatees who did not sign such letters, Va
lentin E
s-
trada and Axel Carmona, actively engaged in Section 7 
activity and were directly threatened by Supervisor Are
l-
lano.
7
  
 
We also agree with the 

the R
e-

s-
criminatees are in
consistent and pretextual.  
The R
e-
spondent first contends that the discriminatees failed to 
                                        
                  
 
4
 
251 NLRB 1083 (1980), en
fd. 662 F.2d 899 (1
st
 
Cir. 1981), cert. 
denied
 
455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.,
 
462 U.S. 393 (1983).  Under the analytical fram
e-
work set forth in 
Wright Line
, the General Counsel must first prove, by 
a preponderance
 
of the evidence, that the employee

s protected conduct 
was a motivating factor in the employer

s decision.  Once the General 
Counsel makes that showing by proving the employee

s union activity, 
employer knowledge of the union activity, and employer animus
 
against the employee

s protected conduct, the burden of persuasion 
shifts to the employer to demonstrate that it would have taken the same 
action even in the absence of the protected conduct.  See 
Donaldson 
Bros. Ready Mix, Inc.,
 
341 NLRB 958, 961 (2004).
 
5
 
One unique remedial consideration in an 
FES
 
case involving mu
l-
tiple job applicants is that instatement is limited by the number of 
available positions the employer actually filled.  In this case, however, 
there is no dispute that the Respondent hired mo
re 
new employees 
than 
the number of alleged discriminatees. 
 
6
 
See, e.g., 
D&F Industries
, 339 NLRB 618, 622 (2003) (employer

s 
unlawful threat of discharge and closure illustrated both its animus and 
knowledge of employees

 
protected activity); see also 
North Atlantic 
Medical Services,
 
329 NLRB 85
, 85

86 (1999), enfd. 237 F.3d 62 (1st 
Cir. 2001) (employer

s knowledge of protected activity may be inferred 
from evidence of animus).
 
7
 
We therefore find it unnecessary to rely on 

Services

New Jersey
, 355 NLRB 414, 415 fn. 3 (2010), as 
the judge 
did. 
 
 MERCHANTS BUILDING M
AINTENANCE
 
579
 
submit timely applications.  As the judge found, howe
v-
er, the Respondent had promised to solicit their applic
a-
tions at the proper time but, contrary to its witnesse

testimony, never did so.  Thus, the onus is on the R
e-
spondent, not the employees.     
 

is that it chose not to rehire most of the discriminatees 
because they were ineligible to work in the United State
s 
due to their immigration status.  The Respondent bases 
its argument solely on 

-


s
ocial 
s
ecurity numbers 
with the Social Security Administration.  The record, 
however, demonstrates that the Respondent in fact had 

a-
tion status.  
 
Initially, the 
timing of the social s
ecurity check belies 
a ge
nuine concern.  When the Respondent was hiring to 


just a year before the 
discriminatees here began collectively raising concerns 
about their working conditions

the Respondent made 

ion status.  After 

e-
spondent ran the social s
ecurity checks.  The Respondent 
attempts to deflect the obvious implication raised by this 
sequence of events by claiming that its contract with t
he 
school d
istrict imposed the social s
ecurity check r
e-
quirement.  The record demonstrates, however, that there 


the only difference was that the Responde
nt made a point 
of raising the social s
ecurity check with t
he school di
s-
trict and actually conducted the check after the discrim
i-
natees had engaged in protected activity. 
 

claim that it considered the results of the 
s
ocial 
s
ecurity 
check in deciding not to rehire t
he discriminatees.  Al
t-
hough
 
the social s
ecurity check on the discriminatees 

-

e-
sults the Respondent submitted at trial were either unda
t-
ed or dated long after August 2010

that is, after the 
Respondent made 
the decision not to rehire the discrim
i-
natees.  Thus, the Respondent has failed to show that it 

-

 
Even apart from the suspicious timing, 
the 
Respondent 

-
match

not conclusive evidence of unlawful immigration status
.
8
  
In fact, even if the Respondent did receive such letters, 
its apparent lack of concern is indicated by the fact that it 
did not 
notify any discrim
inatee that his immigration 
                                        
                  
 
8
 
Concrete Form Walls, Inc., 
346 NLRB 831, 835 fn. 20 (2006), 
enfd. mem. 225 Fed.Appx. 837 (11th Cir. 2007).
   
 
 
status was in question and might affect his prospects of 
reemployment.  It is thus readily apparent, and we so 

-

 
For all of those reasons, we r

s-
serted reasons for not rehiring the discriminatees for the 
2009

2010 school year.
9
  
Accordingly, we affirm the 

8(a)(1) of the Act when it refused to rehire the discrim
i-
natees.
10
 
II
.
 
PROPER REMEDY WITH R
ESPECT TO 
 
EMPLOYEE GARCIA
 
The Acting General Counsel urges us to find that e
m-
ployee Norma Garcia is entitled to a remedy, notwit
h-
standing his failure either to include Garcia in the orig
i-
nal complaint or to amend the complaint at any time.  
The Acting General Counsel relies on 
Pergament United 
                                        
                  
 
9
 
The pretextual nature of the Respondent

s asserted reasons for not 
rehiring th
e discriminatees both confirms the judge

s finding that its 
real motive was the employees

 
protected activity and precludes the 
Respondent from showing that it would not have rehired the discrim
i-
natees even in the absence of their protected activity.  See 
Inter
-
Disciplinary Advantage
, 349 NLRB 480, 506 (2007), and cases cited 
there; 
Austal USA, LLC
, 356 NLRB 
363, 364
 
(2010) (if proffered re
a-
son for discharge is pretextual, employer necessarily fails to establish 
Wright Line
 
defense).    
 
10
 
At the Acting Ge
neral Counsel

s urging, the judge also found that 
the Respondent unlawfully refused to consider the discriminatees for 
rehire, although refusal to consider was not alleged in the complaint.  
The judge
 
correctly noted, however, that the remedy for refusal
-
t
o
-
consider violations is subsumed within the broader remedy for refusal
-
to
-
hire violations where the latter violations are found for the same 
employees.  E.g., 
Jobsite Staffing
, 340 NLRB 332, 333 (2003); 
Win
d-
ward Roofing 
&
 
Construction
, 333 NLRB 658, 659 f
n.
 
2 (2001).  B
e-
cause we agree that the Respondent unlawfully refused to rehire the 
discriminatees, we need not further address the Acting General Cou
n-
sel

s refusal
-
to
-
consider allegations.
 
The Respondent challenges the 
inclusion of 
four individuals

Mairel
 
Blanco, Randolfo Campos, Carla Lopez, and Javier Silva

as 
discriminatees on the ground that their employment ended prior to the 
conclusion of the 2008

2009 school year
.  As the judge noted, the 
Respondent can pursue this issue in 
the 
compliance
 
phase of this pr
o-
ceeding
.
 
With respect to remedial backpay, the Respondent contends that 
backpay should be reduced for those discriminatees who signed seve
r-
ance agreements in June and July 2009, by the amounts of severance 
pay those employees received fro
m the Respondent at that time.  Ho
w-
ever, the severance agreements 
pertained
 
to the discriminatees

 
e
m-
ployment during the 2008

2009 school year, not to their prospective 
reemplo
yment during 2009

2010, the school year at issue.  The di
s-
criminatees

 
pay for 2008

2009 therefore does not constitute 
interim earnings to be offset against their remedial backpay for the 
following year.
 
The Respondent also 
raises immigration status 
with respect to 
some 

entitlement to backpay.  As the judge n
oted, the R
e-
spondent can pursue this issue in compliance to the extent that it has a 
reasonable basis for doing so, and subject to the limitations set forth in 
Flaum Appetizing Corp.,
 
357 NLRB 
2006
 
(2011).
 
Member Hayes 
adheres to the views expressed in his
 
partial dissent in that case.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
580
 
Sales
, 296 NLRB 333 (1989), enfd. 920 F.
2
d 130 (2d 
Cir. 1990), and 
Kenmore Electric Co.,
 
355 NLRB 1024, 
1029 (2010), holding that the Board may find
 
an una
l-
leged violation if it is closely related to the subject matter 
of the complaint and has been fully litigated at trial.  We 

 
The Acting General Counsel cites no authority for a
p-
plying 
Pergament
 
to grant relief to a previously unnamed 
discriminatee where, as here: (1) the complaint specif
i-
cally named individual discriminatees 
without
 
including 

-
all language; (2) 
the proposed additional discriminatee reasonabl
y should 
have been known to the Acting General Counsel;
11
 
and 
(3) the Acting General Counsel did not seek relief for the 
additional discriminatee until the case reached the Board.  
Granting relief to Garcia at this juncture would raise s
e-
rious due process 
concerns.  Based on those concerns and 
our precedent, we deny the requested relief.
12
  
 
We need not, however, decide now whether the Acting 
General Counsel may seek relief for Garcia by issuing a 
new complaint, predicated on the timely filed unfair l
a-
bor p
ractice charge in this case and relying on the fin
d-

n-
erally 
Service Employees Local 87 (Cresleigh Manag
e-
ment)
, 324 NLRB 774, 775 (1997) (discussing Board 
policy disfavoring piecemeal litigation by the Gen
eral 

13
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below, and orders that the Respondent, Me
r-
chants Building Maintenance LLC, Santa Fe, New Mex
i-
                                        
                  
 
11
 
The record shows that Garcia was employed by the Respondent 
during the period at issue, that she engaged in protected activity, and 
that she was 
one of the employees 
unlawfully threatened by Supervisor 
Arellano.
 
12
 
See, e.
g., 
Sumo Airlines
, 317 NLRB 383, 384 (1995) (discrim
i-
natee could not be added at the exceptions stage to those named in 
complaint)
.  Se
e also 
Stevens Construction,
 
350 NLRB 132, 132 fn. 2
,
 
150 fn. 9 (2007) (affirming judge

s refusal to permit addition of a
lleged 
discriminatees during course of hearing after the General Counsel had 
rested his case); 
Regional Import 
&
 
Export Trucking,
 
292 N
LRB 206, 
233 (1988), enfd. mem.
 
sub nom. 
NLRB v. T
eamsters
 
Local 807,
 
914 
F.2d 244 (3d Cir. 1990) (motion to add a discri
minatee after close of 
hearing denied 

in the absence of any unusual circumstances which 
may have excused the General Counsel

s failure to amend the co
m-
plaint

); 
Great Scott Supermarkets, Inc., 
206 NLRB 447, 447 (1973) 
(same).  Compare 
Performance Friction
 
Corp.,
 
319 NLRB 859, 859 fn. 
3 (1995)
, 
affd. in relevant part 117 F.3d 763 (4th Cir. 1997), cert. d
e-
nied 523 U.S. 1136 (1998) (amendment adding discriminatees was 
permissible where the possibility of additional discriminatees was first 
discovered during t
he hearing and the motion was made before the 
respondent presented its case). 
 
13
 

paragraph.
 
co, its office
rs, agents, successors, and assigns, shall take 
the action set forth in the Order as modified.
 
1.  Insert the following as paragraph 2(b), and reletter 
the following paragraphs accordingly
.
 

(b) 
Make the above
-
named former employees whole 
in the manner set
 
forth in the remedy section of this dec
i-
sion, together with interest compounded on a daily basis, 
for any loss of earnings and other benefits suffered by 

 
2.  Substitute the following as paragraph 2(d
)
.
 
 

(d) 
Within 14 days after service by the Region, post at 
its Santa Fe, New Mexico facility, copies of the attached 

4
6
  
Copies of the notice, on 
forms provided by the Regional Director for Region 28, 
after being signed by the Re

e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper 
notices, 
notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-
arily communicates with its employees by such means. 
 
Reasonable steps shall be taken by the R
espondent to 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the 
Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-

 
3.  Substitute the attached notice for that of the admi
n-
istrative law 
judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this no
tice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
 MERCHANTS BUILDING M
AINTENANCE
 
581
 
W
E
 
WILL NOT
 
fail and refuse to hire former employees 
because they engaged in concerted protected activities.
 
W
E WILL NOT
 
threaten employees with refusal to rehire 
because they engaged in concerted protected activities. 
 
W
E WILL NOT
 
in any like or related 
manner interfere 
with, restrain, or coerce
 
employees in the exercise of the 
rights listed above.
 
W
E 
WILL
 
offer each of the following former employees 
instatement to the positions for which they would have 
applied had application opportunities been made ava
il
a-
ble or, if those positions no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges:
 
 
Mairel Blanco
 
 
Joel Lopez
 
Randolfo Campos
 
 
Juan Lopez
 
Axel Carmona
 
 
Lilian Lopez
 
Elizabeth Castro
 
 
Liliana Lopez
 
Dario Chavez
 
 
Diego Ornelas
 
Otto Rene Coj
 
 
Jose Pichardo
 
Alma DeLara
 
 
Ana Ramirez
 
Valentin Estrada
 
 
David Segovia
 
Blanca Ibarra
 
 
Juan Sican
 
Carla Lopez
 
 
Javier Silva
 
Bianca (or Blanca) Silva
 
 
W
E 
WILL
 
make the former employees named above 
wh
ole for any loss of earnings and other benefits suffered 
as a result of our unlawful refusal to rehire them.
 
W
E 
WILL
 
remove from our files any reference to our 
unlawful refusal to hire the former employees named 
above
,
 
and 
W
E 
WILL
, within 3 days thereafter
, notify 
them in writing that this has been done and that the r
e-
fusal to hire them or to consider them for hire will not be 
used against them in any way.
 
 
M
E
RCHANTS 
B
UILDING 
M
AINTENANCE 
LLC
 
 
William Mabry, Atty., 
for the General Counsel.
 
 
Thomas A. Lenz, A
tty. (Atkinson, Andelson, Loya, Ruud & R
o-
mo),
 
of Cerritos, California
,
 
for the Respondent.
 
 
DECISION
 
I
.
  
STATEMENT OF THE CAS
E
 
L
ANA 
P
ARKE
, Administrative Law Judge.  Pursuant to char
g-
es filed by Elizabeth Castro and Axel Carmona, individuals 
(respectively, Castro and 
 
Carmona
),
 
the Regional Director 
for
 
Region 28 of the National Labor Relations Board (the Board) 
issued an Order 
c
onsolidating 
c
ases, 
c
onsolidated 
c
omplaint 
and 
n
otice of 
h
earing (the complaint) on 
March
 
31, 2010.  The 
complaint alleges that Merchants Building Maintenance LLC 
(Respondent) violated Section 8(a)(1) of the National Labor 
Relations Act (the Act).  This matter was tried in Santa Fe, 
New Mexico
,
 
on May 18

21 and 
August 23

25, 2010.
1
 
 
                                        
                  
 
1
 
All dates here
 
are 2009
, 
unless otherwise specified.
 
II
.
  
ISSUES
 
A.  Did the Respondent violate Section 8(a)(1) of the Act by 
threatening employees with adverse consequences of their pr
o-
tected concerted activities, creating an impression of survei
l-
lance of employees

 
protected concerted
 
activities, and interr
o-
gating employees about their protected concerted activities
?
 
B.  Did the Respondent violate Section 8(a)(1) of the Act by 
refusing to pay employees accrued vacation pay
?
 
 
C.  Did the Respondent violate Section 8(a)(1) of the Act by 
refusing to 
consider for rehire or to 
rehire 22 employees b
e-
cause they engaged in protected concerted activities
?
 
 
III
.
  
JURISDICTION
 
At all relevant times, the Respondent, a California corpor
a-
tion, 
with an office and place of business in Santa Fe, New 
Mex
ico, 
has been engaged in the business of providing janitor
i-
al services.  During the 12
-
month period ending August 27, the 
Respondent performed services valued in excess of $50,000 in 
states other than the State of New Mexico.  I find Respondent 
has at all 
relevant times been an employer engaged in co
m-
merce within the meaning of Section 2(2), (6), and (7) of the 
Act.  
 
IV
.
  
FINDINGS OF FACT
 
Unless otherwise ex
plained, findings of fact here
 
are based 
on party admissions, stipulations, and uncontroverted testimony 
regarding events occurring during the period of time relevant to 
these proceedings.  On the entire record, including my observ
a-
tion of the demeanor of the witnesses, and after consi
dering the 
briefs filed by the General Counsel and the Respondent, I find 
the following events occurred in the circumstances described 
below during the period relevant to these proceedings: 
 
A.  The Respondent

s Business
 
The Respondent, whose principal off
ice is located in Mont
e-
rey Park, California, has janitorial contracts with various school 
districts throughout the United States.  In 2008 the Respondent 
contracted with the Santa Fe, New Mexico Public School Di
s-
trict (School District) to provide janitoria
l services for 32 
school district facilities, including Santa Fe High School and 
Capital High School (Santa Fe HS and Capital HS, respectiv
e-
ly) for the 2008

2009 school year.  During the 2008

2009 
school year, the Employer employed 14 janitorial employees 
at 
Santa Fe HS and 11 at Capital HS (the 2008

2009 employees).  
For janitorial work at the other 30 school district facilities, the 
Respondent ma
intained and administered a subpool of 42 on
-
call workers (sub
pool employees).  The Respondent maintained 
an of
fi
ce onsite at the Santa Fe HS.  
Although some of the R
e-
spondent

s 
janitorial 
contracts provided for vacation pay, its 
contract with the School District did not.  Prior to commencing 
work
 
on the 2008

2009 contract, 
Ferrell explained to the 2008

2009 contra
ct employees that they were not entitled to vacation 
pay.
2
 
                                        
                  
 
2
 
It is clear from the testimony of employees Valentin Estrada and 
Ms. Castro, and from the statement as to vacation pay in the June 16 
letter, detailed below, that employees understood vacation pay was 
limited to situations where employees worked a full ye
ar.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
582
 
On June 11 or 12, as the 2008

2009 school year drew to a 
close, representatives of the School District told Ferrel that 
because of economic considerations the School District would 
not utilize the 
Respondent for summer cleanup projects and that 
it had not yet determined whether a 2009

2010 school year 
contract would be offered.
 
In mid
-
August, the School District reached agreement with 
the Respondent to provide janitorial services for the Santa Fe 
HS
 
and Capital HS for the 2009

2010 school year.  The co
n-
tract with the 
School Disrict
 
required the Respondent to co
n-
duct a criminal background check and to verify with the Social 
Security Administration (SSA) 
s
ocial 
s
ecurity 
n
umber (SSN) 
accuracy for each e
mployee.
3
  
Work pursuant to the terms of 
the contract commenced on August 26, and on September 2, the 
Respondent signed the contract.  The Respondent employed 11 
janitorial workers at 
each of Santa Fe HS and Capital HS but 
maintained no sub
pool and perform
ed no work for the other 30 
School District facilities.
4
 
At all relevant times, the following individuals held the pos
i-
tions set forth opposite their respective names and were supe
r-
visors of the Respondent within the meaning of Section 2(11) 
of the Act and
 
agents of the Respondent within the meaning of 
Section 2(13) of the Act:
5
 
 
David Haas (Haas)
 
-
 
President
 
Marco Ferrel (Ferrel))
 
-
 
Vice
 
President
 
Adam Navarrete
 
  
 
(Navarrete)
 
-
 
Branch Manager
 
Saul Mendez (Mendez)
 
-
 
Manager
 
Oscar Arellano (Arellano)
 
-
 
Supervisor
 
Kathyrn Mora (Mora)
 
-
 
Director of Human Re
-
sources
 
Maria Carrillo (Carrillo)
 
-
 
Supervisor
 
Bianca Silva (Silva)
 
6
 
-
 
Supervisor, Santa Fe HS, 
 
to early December 2008 
 
Jose Martinez
 
-
 
Supervisor, Santa Fe HS, 
early December 2008 to 
May 2009
 
B.  
Concerted Protected Activity
 
In November, a number of the janitorial employees who 
worked at Santa Fe HS formed a group they referred to as the 

committee

 
(the 
c
ommittee).  On November 25, 2008
,
 
and 
November 26, 2008,
 
16 of t
he 
c
ommittee, spearh
eaded 
by Silva
 
and assisted by volunteers of the Somos Un Pueblo Unido 
                                        
                  
 
3
 
The requirement as to SSN verification was included at the R
e-

 
4
 
In the 2009

2010 school year, the School District employed its 
own janitorial workers for facilities other than Santa Fe HS and Capital 
HS.
 
5
 
The Respondent contend
s that Bianca Silva and Castro were supe
r-
visors 
as defined in
 
Sec
.
 
2(11) of the Act at all relevant times.  Bianca 
Silva was an admitted supervisor within the meaning of the Act until 
December 2008 when her supervisory duties were assumed by Jose 
Martinez.
 
 
There is no evidence that Castro, at any time, had authority 
to do more than check employees

 
work and perform other routine 
oversight 
duties
; I find Castro
 
did not possess  2(11) authority during 
any relevant period.
 
6
  
Bianca Silva is also known as Bla
nca Silva.
 
(Somos), a social service organization, sent letters to Navarrete 
and Mendez, respectively, demanding 

better working cond
i-
tions and respect for our rights as workers and human beings.

  
Sayi
ng that Mendez, to whom they first protested, had done 
nothing to resolve their concerns, the 
c
ommittee complained, 
inter alia, that Pete Ibarra, the Santa Fe HS janitorial supervisor 
employed by the 
School District
, had sexually harassed 
coworkers and tha
t Arellano had created a difficult, stressful, 
and disrespectful work environment. The letter noted that a 
copy had been sent to Mel Morgan, 
a
ssociate 
s
uperintendent of 
the 
School District
.  The following committee members signed 
the letter: 
 
 
Alma de Lara
 
Carla Lopes
 
Javier Silva
 
Randolfo Campos
 
Juan Lopez
7
 
Lillian Lopez
8
 
Otto Rene Coj
 
Juan Sican
 
DarioChavez
 
Bianca Silva
 
Joel Lopez
 
Jose Pichardo
 
Elizabeth Castro
 
Mairel Blanco
 
Ana Ramirez
 
Liliana Lopez
 
 
 
 
On November 26, 2008, 14 of the above
-
committee me
m-
bers sent a letter to Mel Morgan, repeating the sexual haras
s-
ment charges against Pete Ibarra.  The 
c
ommittee additionally 
complained that
 
Mendez had done nothing about the workers

 
concerns, stating, 

Any time we complain to Pete Ibarra, he h
as 
threatened to have the contract between the schools and Me
r-
chants terminated.  Saul Mendez our Manager with Merchants 
Building has said this is why he cannot address our concerns.

  
The 
c
ommittee asked to meet with Mel Morgan and the assi
s-
tant directors
 
of the 

 
general services depar
t-
ment.
 
W
hen the School District received the employee letters, 
School District 
representativ
es told Navarette that the C
ompany 
needed to talk to their employees because employment issues 
should be brought to 
them rather than to the School District. 
 
Following the November 25 and 26, 2008 letters, several 
meetings involving employee
s
 
took place.  It is not clear from 
the testimony the order or the specific dates in which the mee
t-
ings occurred, and some witnesse
s evidently misattributed 
statements made in one meeting to another meeting.  The pr
e-
cise meeting dates are not essential to an understanding of what 
transpired in the meetings.  Although witness accounts of what 
was said at the meetings varied, where not 
specifically attribu
t-
ed, the summari
es 
set forth constitute a reasonable amalgam
a-
tion of 
credible 
collective testimony.  
 
The 
F
irst 
M
eeting with Bobby Gutierrez, 
School
 
District 
 
S
uperintendent
 
Following the transmission of the November 26, 2008 letter 
to 
the School District, in late November or early December 
2008, 15

17 members of the 
c
ommittee, including Silva met
 
with 
Bobby Gutierrez (Gutierrez) to discuss their complaints. 
 
                                        
                  
 
7
 
At the hearing the name appearing
 


 
8
 

same person.
 
 MERCHANTS BUILDING M
AINTENANCE
 
583
 
The 
S
econd 
M
eeting with Gutierrez
 
On about December 3, 2008,13

15 of the 
Respondent

s Sa
n-
ta Fe HS employees met again with Gutierrez to complain 
that 
the Respondent

s supervisors were carrying out reprisals 
against the employees, accusing them of stealing things from 
the school and not doing their jobs. 
 
The December 3, 2008 
M
a
nagement 
M
eeting 
 
with 
E
mployees
 
On December 3, 2008, Arellano, Navarette, Mendez, and 
Ferrel met with about 30 of the Respondent

s employees at the 
Santa Fe HS cafeteria.  According to employee witnesses, Fe
r-
rel, the primary management speaker, said emplo
yees should 
stop sending l
etters to the School District; i
f they did not, the 
C
ompany would lose the contract and employees would lose 
their jobs.
9
 
 
According to Ferrel, at this meeting he told employees the 
Respondent would 
raise their 
concerns to the Sch
ool D
istrict 
but could make no demands regarding School District perso
n-
nel.  Ferrel pointed out the School District had the right to ca
n-
cel the contract since every contract had a termination clause, 
providing for cancellation 
for non
performance or other i
ssues.  
Ferrel asked the employees to bring their concerns to the R
e-
spondent.  Navarette testified that because some of the letters 
had been misdirected, the managers 
gave employees the correct 
address and asked them to 
send letters to 
the C
ompany, which 
w
ould handle complaints. The Respondent denied telling e
m-
ployees they 
could lose their jobs because they were sending 
letters or 
that the C
ompany could lose its contract because of 
the letters.
 
After the December 3 meeting, b
y letter dated December 15, 
2008, 19 committee members wrote to Haas with a copy to 
Ferrel, alleging retaliation against committee members for 
complaining.
10
 
 
B
y letter dated December 31, 2008, 15 commi
t-
tee members wrote to Navarette with a copy to Gutierr
ez, alle
g-
ing further retaliation against committee members for co
m-
plaining
 
and requesting a meeting with c
om
pany represent
a-
tives and 
Gutierrez.
 
The 
E
arly January 2009 
M
anagement 
M
eeting 
 
with 
E
mployees
 
Arellano, Navarette, Ferrel, and Haas met with about 3
5 of 
the Respondent

s employees at the Santa Fe HS cafeteria.  Fe
r-
rel was the primary speaker.  The Respondent told the asse
m-
bled employees that it 
had raised their concerns with the School 
District, that Pete Ibarra had been suspended pending investig
a-
tio
n.  According to employee witnesses, the 
C
ompany again 
told 
employees to stop writing to the School District, as their 
continued letter
-
writing endangered any future contract and 
their jobs.
 
                                        
                  
 
9
 
Although the precise wording varied, employee witnesses Juan 
Lopez, Silva, Castro, and Juan Sican, all testified that either Navarette 
or Ferrel stated, essentially, that continued complaining to the School 
District would result in a loss of the contract a
nd a consequent loss of 
jobs.
 
10
 
The letter also dealt with the desired reinstatement of employees 
Blanca Ibarra and Carla Lopez, concerns not at issue herein.
 
According to Ferrel, he 
reminded employees that the R
e-
spondent, n
ot the School District, was their employer and that 
employees could bring the
ir issues to the Company.  
Ferrel 
provided employees with management
-
contact names and a 
toll
-
free telephone number, assuring them of c
onfidentiality.  
Of Silva, Ferrel said, 

Bia
nca

s always aggressive and on the 
defensive, [a] pusher[;] for a lot of questions asked
 
. . . 
to her, 
she wouldn

t respond.

 
At one point, Haas told her, 

I

m trying 
to talk to you guys and I think I

m being fair with you guys and 
I think you

re being dis
respectful.

 
The June 12, 2009 
M
anagement 
M
eeting 
 
with 
E
mployees
 
On June 12, Navarette, Ferrel, Mendez, and Arellano met in 
the Santa Fe HS cafeteria with 40

60 of the Respondent

s jan
i-
torial employees, including members of the 
c
ommittee.  A
c-
cording to employee witnesses, either Navarette or Ferrel told 
the employees that work would end on June 19 because the 
C
ompany had lost the contract thanks to a group of employees 
who had caused problems within the school.
11
  
When some 
employees said they
 
were not a part of the group, either Nava
r-
rette or 
Fe
rrel said the 
C
ompany knew who was in the group.  
The Respondent

s representatives said that if they got the co
n-
tract again, they would call the employees back to work.  E
m-
ployee witnesses 
Castro, Dario
 
Chavez, 
Alma
 
De Lara, and 
Lilian Lopez testified essentially that t
he Respondent said only 
the sub
pool employees or employees 
not 
involved with the 
c
ommittee would
 
be called back.
 
Ferrel denied that either he or anyone else from the R
e-
spondent vocally bla
med the 
c
ommittee for the contract loss at 
the June 12 meeting.  Rather, he testified, noncommittee e
m-
ployees 
became upset when they learned the Respondent had 
no contract for the 2009

2010 school year and accused Silva 
and the committee employees of havin
g caused the contract 
loss.  Ferrel said he told employees they could apply to the 
School District for one of the school

s few direct
-
hire janitorial 
positions.
 
By letter dated 
June 16, members of the 
c
ommittee wrote to 
Ferrel, asking him to clear up the f
ollowing points:
 
 
First point, we were employed the 15
th 
of August of 2008, 
and we were told that the contract was for a year.  Why then 
were we told that the 19
th 
of June of 2009 was going to be the 
last day of work?  We don

t believe that this is just be
cause 
we are being fired before having been at work for one year.  
In this manner, we cannot receive paid vacation or sick leave.  
Paid vacation and sick leave were mentioned and assured and 
repeated in each meeting because according to you all, your 
corpo
ration is just to their employees.  We were also pro
m-
ised a raise of salary after three months, and we never saw 
that raise of 75 cents.  We want to demand our benefits.
 
 
Second point.  We want to know if there is some kind of 
pro
b
lem with Santa Fe High be
cause Mr. Ferrel only invited 
the workers of the sub pool to work with the district or in any 
                                        
                  
 
11
 
Although the precise wording varied, employee witnesses Lilian 
Lopez, Silva, De Lara, and Coj
 
testified that either Navarette or Ferrel 

employees had caused the contract loss.   
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
584
 
other open position, but he excluded the workers of Santa Fe 
High.  He never mentioned them at all.
 
 
Third point.  We

re a little confused of why Mr. Oscar Are
l-
la
no, if he works for Merchants, has to help the workers of the 
sub pool with their applications to start working with the 
school district.
 
 
Fourth point.  The date of termination that was given to us the 
12
th
 
of June was a surprise.  We want to know since w
hen did 
you know of the date of our last day of work?  Why didn

t 
you tell us beforehand?  And above all, the day before we had 
been told that we were only going to rest 15 days to go back 
to work in the summer.
 
 
Sometime after 
the June 12 meeting, Arellano proffered 
1
-
page documents, which the employees described as letters of 
resignation, to certain employees to sign.  The following e
m-
ployees testified of the encounters as follows: Valentin Estrada 
(Estrada), said
 
Arellano told
 
him he should sign, so he could 
get work with the Respondent again;
 
Estrada refused to sign. At 
a later time, Arellano told Estrada the Respondent would pro
b-
ably get the contract and they needed 30 workers to work du
r-
ing the school break, but he would not
 
employ any of the wor
k-
ers who would not sign the resignation letters.  
David
 
Segovia 
also recalled that Arellano said that he would not reemploy any 
workers who did not sig
n the letter of resignation.  
Castro said 
Arellano told her the document meant her 
job had ended and 
that she was fired; Castro refused to sign.  Lilian Lopez said 
Arellano asked her and two coworkers to sign the documents, 
saying it would not cause any trouble for them; the three r
e-
fused to sign. De Lara said Arellano said the document 
was a 
letter of resignation, but it was okay if employees did not sign 
because, in any event, they were without work; 
Alma
 
de Lara 
refused to sign, as did Dario Chavez.  Arellano asked Garcia to 
sign a letter of resignation just to finish things right beca
use the 
contract had ended, and her resignation would not affect her in 
any way; Garcia refused to sign.  
 
The 
T
hird 
E
mployee 
M
eeting with Bobbie 
 
Gutierrez (June 18)
 
On June 18, 15 members of the 
c
ommittee met with 
Gutierrez.  The employees asked her to i
ntervene with the R
e-
spondent so they could get vacation pay.  The employees also 
asked for an explanation of why they had been fired and whet
h-
er they would get a new contract and be hired back.  Gutierrez 
said she would do whatever she could to see that em
ployees got 
their jobs again.  
 
Some
time after June 18, Ferrel met with 
Romero and 
Gutierrez to discuss the Respondent

s bid for the 2009

2010 
contract.  The two 
s
chool 
d
istrict
 
officials told 
Ferrel they had 
met with employees and Somos, and the group had
 
complained 
that the 
C
ompany had not paid vacation or other 
mon
ey
s
.  Fe
r-
rel explained the Respondent

s vacation policy to the School 
District

s apparent satisfaction, but Gutierrez and Romero said 
that if the Respondent hoped to be considered for the 2009

2010 contract, it would be a lot easier if everything was settled 
with Somos and the employees and there were no pending i
s-
sues for the new school year.  Ferrel thereafter consulted with 
the Respondent

s management team about what could be done 
to 

end on 
a friendly way.

ompany 

wanted to 
end it
. . . . 
wanted [the problems] to go away,

 
the management 
team decided to 
make 
severance
 
payments to employees
 
as 
long as employees signed severance releases.
12
  
 
Final Paycheck Distribution (June 22)
 
On June 22, Arellano distributed final paychecks, individua
l-
ly or in small groups, to a number of Santa Fe HS and Capitol 
HS employees in the Santa Fe HS parking lot.  The following 
employees testified of their interactions with Arellano as fo
l-
lows: Lilian
 
Lopez said Arellano told workers he might get the 
contract again, and he told those who were not members of the 
c
ommittee that he would call them for any future work.  Estr
a-
da said
 
Arellano said the Respondent would not hire employees 
who were going aroun
d with the other group.
13
  
Castro said 
Arellano presented her paycheck, then turned to
 
sub
pool wor
k-
ers in her presence and told them that he would call them back 
because they were not part of the troublemaker group.  Dario 
Chavez said Arellano gave him a c
heck and said nothing, but 
told other employees they would be called back to work b
e-
cause they did not belong to the group that was causing the 
problem.  Norma Garcia, 
whose testimony was 
corroborated by 
Alma De Lara, said Arellano told them that thanks to
 
Somos 
they wouldn

t have work anymore.  
Otto
 
Coj said Arrellano 
said he would only call back those who gave no trouble. Juan 
Sican said that when Arrellano gave him his final check, he 
said in a loud voice to nearby employees 
that because of some 
employee
 
troublemakers the 
C
ompany had lost the contract and 
employees had lost the
ir jobs.  He added that if the C
ompany 
was able to regain the contract in the future, they would call 
those that were not organized.
 
On June 22, the following members of the 
c
ommitt
ee signed 
a letter 
and faxed it to 
Ferrel.  The letter requested a meeting 
with Ferrel and stated in pertinent part:
 
 
We also want to clear [up] a comment from Oscar Arellano 
that [the Respondent] was firing us because they wanted to 
get rid of a group of 
workers that got together recently for the 
meeting that we had to resolve some problems in our work
 
. . . . 
as he was giving checks to all the workers [Mr. Arellano] 
was telling them in front of us that he was going to call them 
to work and that the member
s of our group, he never told us 
anything.  We feel that this is a reprisal because we got t
o-
gether as a group to resolve our labor situation.
 
 
Bianca Silva
 
 
 
JuanLopez
 
 
Lillian Lopez
 
Norma Garcia
 
 
Alma de Lara
 
 
Otto Rene Coj
 
Juan Sican
 
 
 
Dario Chavez
 
 
Dav
id Segovia
 
Elizabeth Castro
 
Jose Pichardo
 
 
Diego Ornelas
 
 
The
 
Respondent did not answer the 
letter.  
 
Sometime in early August, pursuant to its decision to give 
employees a 

severance settlement,

 
the Respondent offered 
various 
2008

2009 contract employee
s
 
$800 if the employee 
                                        
                  
 
12
 
Employees entitled to the package were those who began e
m-
ployment at the beginning of the contra
ct in August or September 2008 
and worked full time to the end of the school year.  
 
13
 
It is reasonable to infer that Arellano meant the 
c
ommittee.
 
 MERCHANTS BUILDING M
AINTENANCE
 
585
 
signed the following 

Release in Full of All Claims

 
form (r
e-
lease agreement), which stated, in pertinent part:
 
 
For and in consideration of the sum of [$800] receipt of which 
is acknowledged, I release and forever discharge [the R
e-
sp
ondent
  
. . . 
and the School District] and any and all related 
third parties from any and all rights, claims, demands of any 
kind, known or unknown, existing or arising in the future and 
accordingly do hereby expressly, voluntarily, knowingly and 
advisedly
 
WAIVE any and all rights granted
 
. . . 
I understand 
that this is all the money or consideration I will receive from 
[the Respondent].
 
 
Of employees who signed the release agreements, the fo
l-
lo
w
ing testified: According to Juan Lopez, 
in August 
Navarette 
sa
id the signed agreements would be given to Gutierrez as 
proof that the Respondent had paid employees their vacation 
pay, so that the School District would award them the 2009

2010 
contract.  Navarette said that work was starting on August 
14 and that he wo
uld call Juan Lopez.  Castro said Arellano 
offered her a check for $800, saying that she had to sign the 
release form, which was a document she could show the supe
r-
intendent that the Respondent had paid vacation; if she did not
,
 
the Respondent would not gi
ve her the check and would not 
call her back to work.  Arellano told Norma Garcia she had to 
sign the paper to get her vacation check, but she should not 
worry because the people who had not caused problems were 
going to 
be called back to work, as the C
omp
any wanted people 
who would work and not cause problems.  Juan Sican said that 
when Arellano gave him the vacation check
,
 
he said he would 
call the employees to work again.  Lilian Lopez said Navarrete 
told her that if she did not sign the release, she wou
ld not get 
her vacation pay or her job back.  Dario Chavez said Arellano 
called the $800 check a 

bonus.

  
Otto Coj testified that Arell
a-
no and Mendez required that he sign a form before they gave 
him a 

vacation

 
check, saying they had to show 

the person

 
that they had given him a check.  The two said 
there was no 
commitment as to work.
14
 
The Respondent

s arrangements with Silva, who had been an 
alleged victim of Pete Ibarra

, were diffe
r-
ent from the severance settlement.  In an attempt
 
to resolve 
potential liability, the Respondent had paid Silva $10,000 in 
December 2008 with promise of a later additional $5000.
15
 
On 
August 6, Navarette and Mora presented Silva with a document 
entitled 

Agreement and Full Release of All Claims.

  
Accor
d-
ing to Silva, Navarette told her that unless she signed the 
agreement she would not get the remaining $5000, and when 
she signed it, they would
 
take it to the School D
istrict and be 
able to get the contract back.  Silva signed the release and r
e-
ceived a ch
eck for
 
$5000.
16
 
                                        
                  
 
14
 
There is no evidence the Respondent made severance/vacation 
payments to Carmona, 
Blanca 
Ibarra, 
David 
Se
govia, Estrada, 
Alma 
De 
Lara, Mairel Blanco, Randolfo Campos, Joel Hernandez, Carla Lopez, 
Joel Lopez, Liliana Lopez, Diego Ornelas, or Ana Ramirez.
 
15
 
The Respondent also paid Blanca Ibarra $5000 in compensation 

 
16
 
In pe

i-
ly release[d] . . . [the Respondent] from any and all liability, claims . . . 
and damages of any kind . . . related to [her] employment with [the 
During early August, the Respondent conducted informal 
negotiations with the School District over terms for a 2009

2010 contract.  A few days before Ferrel received official word 
that the contract had been awarded to the Respondent, Silva 
telephoned Ferrel and asked when the Respondent 
was pla
n-
ning to tell employees that it 
had gotten the contract.
17
  
Ferrel 
said he had heard nothing official, but the 
C
ompany would 

invite

 
everyone to apply and asked Silva to 
give him the cell 
pho
ne number
s of the employees.  
Silva said she would make 
sure that 

everybody [was] there.

18
  
 
On August 6,
19
 
the employees who had been employed at the 
Santa Fe HS during the 2008

2009 contract were present 
in 
a 
conference room at Somos when Silva conducted a
 
speake
r-
phone conference call with Navarette
.  Silva told Navarette, 

I

m just calling for you to tell me when we

re going to go back 
to work.

  
Navarette said that either 
Mendez or Arellano would 
be calling the employees before the 15
th
 
of August. 
 
On Aug
ust 11, members of the 
c
ommittee faxed to Haas and 
Arellano a letter stating, in pertinent part:
 
 
Firstly, we want to thank you for having promised our job 
again the 6
th
 
of August because of our good work.  We are 
waiting for your call to go back to work. 
 
Mr. Oscar Arellano 
had just said the 11
th
 
of August that he is not going to give us 
the contract again and that he is only going to contact those 
who had not caused problems, that he wanted people that 
wanted to work and not make problems.
20
  
We believe t
hat 
they never had any problems or complaints about our work, 
and this type of comment worries us because we don

t want 
any reprisals for having complained in the past about our 
                                        
                                        
            
 

following sentence: 

June 19, 2009.  I agree not to seek future employment with [the R
e-

crossed it through and added the f

n-

Navarette initialed.  Silva signed the agreement with its addendum. 
 
17
 
It is unclear when this conversation occurred, but it is probable 
that it took place
 
shortly before the speakerphone conversation of A
u-
gust 6, described in the next paragraph.
 
18
 
Silva acknowledged that after she learned the Respondent had 
been awarded the 2009

2010 contract, she telephoned Navarette and 
told him she would talk to her cow
orkers about returning to work.  I do 

fax him a list of employees with their current telephone numbers.  
Although Ferrel so testified in his initial testimony, he did not repeat 
the asse
rtion when he took the stand some weeks later, testifying, as set 
forth, that Silva declined to give him the cell phone numbers of e
m-
ployees, saying he should not worry about that, as she would ensure 


testimony that Silva intended to, or that errel believed she had, released 

notify or to 

invite

 
the 
2008

2009 employees to apply for the 2009

2010 contract work, or 
that, as the Respondent arg
ues, 
she
 

assured
 
[the Respondent] 
that she 
would take responsibility for contacting the 
08/09
 
janitors about see
k-
ing
 
employment in 09/
10.

 
19
 
This date is based on the reference to the conversation in the A
u-
gust 11 letter described below.
 
20
 
No evidence 
was adduced as to what, if anything, Arellano may 
have said to employees on August 11 about not contacting perceived 
troublemakers.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
586
 
terms and condition of our work.  We
 
. . . 
consider ourselves 
loyal and good w
orkers.  We are still very worried about some 
of our coworkers who have not received their paid vacations 
for their year of work  Please call us to tell us what is going to 
happen to this.  
 
 
The Respondent did not respond to the August 11 letter.
 
C.  The 
2009

2010 School Year Hiring
 
During the August 2009

2010 contract discussions between 
the School District and the Respondent, it was determined that 
the contract would provide for 13 janitorial employees for Sa
n-
ta Fe HS and 10 janitorial employees for Capi
tal HS.  Mora 
suggested the contract include a provision requiring 
SSN ver
i-
fication
 
as a part of prospective employee background checks
.
21
  
 
In early August in preparation for a possible contract, the 
Respondent began employee recruitment, arranging for ra
dio 
and newspaper employment advertisements and posting help
-
wanted notices at the Albuquerque and Santa Fe unemployment 
offices.  
On August 18, 
Mora sent Romero an email informing 
him as follows:
 
 
Merchants Building Maintenance will conduct a criminal 
background check [as a condition of employment] for all Sa
n-
ta Fe School District locations.  The background will include 
the following:
 
 
Sex Offender Search
 
National Criminal Database Search
 
Social Security Verification
 
Affirmation of Legal Work Status Ack
nowledgement
 
 
Sometime between early to mid August
, the Respondent 
u
n-
dertook to verify the Social Security Number (SSN) of 
a nu
m-
ber of the 
2008

2009 
employee
s
.
22
 
 
The Respondent ar
ranged 
with a background
-
check C
ompany, Et All Inc. (Et All), to 
provide SSN
 
verifications for the 2008

2009 employees.  The 
verification procedure consisted of checking with the SSA that 
the given SSN matched SSA data for name and date of birth.  
Of the 22 alleged discriminatees, Et All did not report to the 
Respondent on the val
idity of the SSNs of Carmona, Joel He
r-
nandez, B
lanca Ibarra, and Juan Lopez.  
Et All reported that the 
SSNs of Estrada, Jose Pichardo, and Bianca Silva were valid.  
The Respondent submitted into evidence 22 consent
-
based SSN 
verification certifications pro
vided to the Respondent by Et All 
as follows (names distinguished by an asterisk are those of 
alleged discriminatees):
 
 
                                        
                  
 
21
 
The Respondent had not verified SSNs of the 2008

2009 emplo
y-

credit or 
blaming the School District
 
for the new 2009

2010 SSN verification 


ever a 
School District condition precedent t
o the 2009

2010 contract, saying, 

[I]
t did not make any difference to me.  I needed basically bodies to 
clean the facilities . . . if Merchants was going to get the contract [SSN 

 
22
 
According to Mora, the
 
Respondent sought preapplication SSN 
verifications to save time
 
in the event 
former employees
 
applied for 
employment
, but the evidence as to when verifications were sought is 
either confusing or inconsistent.
 
Employee Name
 
Date of Certification
23
 
Result
 
 
*Mairel Blanco
 
 
undated
 
 
no match
 
*Randolfo 
 
Campos
 
undated
 
no match
 
*Elizabeth Castro
 
undated
 
no match
 
*Dario Chavez
24
 
undated
 
invalid number
 
*Otto Cojo
25
 
undated
 
no match
 
*Alma Delara
 
undated
 
no match
 
*Valentin Estrada
 
May 13, 2010
 
data match
 
Maria Frech
 
March 26, 2010
 
data match
 
Martin Garcia
 
March 26, 2010
 
data match
 
*Carla Lopez
 
undated
 
no match
 
*Joel Lopez
 
February 19, 2010
 
no match 
 
*Lilian Lopez
 
undated
 
no match
 
*Liliana Lopez
 
undated
 
no match
 
*Diego Ornelas
 
undated
 
no match
 
*Jose Pichardo
 
undated
 
data match
 
*Anna Ramirez
 
undated
 
no match
 
Jessica Reynolds
 
March 26, 2010
 
data match
 
*David Segovia
 
February 19, 2010
 
no match
 
*Juan Sican
 
undated
 
no match
 
*Blanca Silva
 
undated
 
data match
 
*Javier Silva
 
undated
 
no match
 
Juan Silva
 
undated
 
no match
 
 
Mora acknowledged that a name/SSN failure
-
to
-
match 
did 
not mean the subject
 
individual did not have a valid SSN but 
was only an indication the individual should visit a social sec
u-
rity office to resolve inaccuracies.  After receiving Et All

s 
unmatched
-
SSN notifications, the Respondent did no further 
investigation of SSN validity
 
of the subject individuals and did 
not notify any individual that a problem with SSN verification 
existed. 
 
According to the Respondent

s witnesses, sometime between 
August 13 and 18, Respondent

s supervisors, including Mendez 
and Arellano, tried to telep
hone each of the 2008

2009 e
m-
ployee
s using telephone numbers from c
ompany records to tell 
them they could apply for work for the 2009

2010 school year. 
Mendez testified that 

some

 
of the numbers were noncurrent.  
The Respondent kept no record of the dates or circumstances of 
attempted but unsuccessful contacts
.  N
o evidence was presen
t-
ed that the Respondent contacted any former employee
 
except 
Estrada, whom Mendez telephoned l
ess t
han a week before 
September 3
, telling
 
him he could apply for work with the R
e-
spondent. 
Various 2008

2009 employees testified that in A
u-
gust their telephone numbers were unchanged from the nu
m-
bers they had provided to the Respondent during their emplo
y-
ment
, but they never received a telephone call or any other 
invitation to return to work under the 2009

2010 contract.  Had 
they been contacted, they would have applied and worked.  The 
employees incl
uded Lilian Lopez, Alma De Lara, Otto
 
Coj, 
Silva, Blanca Iba
rra, and Carmona.
 
In August, the Respondent accepted employment applic
a-
tions and offered empl
oyment to those who passed the C
omp
a-
                                        
                  
 
23
 
Most of the following certifications are un
dated.  Mora testified 
that when she sent bulk requests for verifications, the resultant certif
i-
c
a
tions were undated.  Mora could provide no explanation as to why six 
of the certifications were dated several months after August.
 
24
 
The SSN given for Dario 
Chavez was facially invalid.
 
25
 
Otto Coj is the accurate name for this employee.
 
 MERCHANTS BUILDING M
AINTENANCE
 
587
 
ny

s background check, the Respondent

s only 
employment
 
criteria
.  
Although the Respondent rehired four former School 
District 
employees for the 2009

2010 school year

two at 
Santa Fe HS and two at Capital HS

none of the 22 alleged 
discriminatees was rehired.
26
  
Estrada submitted a written a
p-
plication dated September 3 at the Respondent

s Santa Fe HS 
office and was told that if the
 
Respondent had vacancies, he 
would be called. Estrada received no call.
27
  
Of the 22 alleged 
discriminatees, only Estrada applied for reemployment
.
 
When classes began in the School District in August, Ca
r-
mona
28
 
spoke with 
Arellano by telephone.  Arellano 
told Ca
r-
mona that because he had worked with the group of troubl
e-
makers, he would not be able to return to work.  Blanca Ibarra 
did not apply for work because Arellano had said he would call 
employees
.  Blanca Ibarra telephoned 
Ar
ellano and left me
s-
sages, 
but Arellano
 
never returned her calls. 
 
D. 
 
Credibility
 
The Respondent presented testimony from Ferrel and 
Navarette that allegedly bears on the credibility of employee 
witnesses.  Ferrel testified that during the hearing in May while 
waiting outside the h
earing room, he overheard a man he b
e-
lieved to be David Segovia say, 

What am I doing here?  I am 
wasting my time.
 
You guys said this was going to be over in a 
day.

 
The man to whom the presumed
-
David Segovia spoke r
e-
plied, 

Let

s stick together; we came t
his far, let

s stick to the 
story.  Let

s just say what we have.

29
  
Ferrel acknowledged 
that he did not hear anyone talk about truthfulness or untrut
h-
fulness.
 
Navarette testified that 
during the hearing in May while wai
t-
ing outside the hearing room,
 
he ov
erheard some unidentified 
persons say 
they didn

t want to lie; 
they didn

t want to fool 
anyone.  Navarette then overheard someone say that nobody 
could back out, that they had to 

take it down to the last cons
e-
quences of this.

 
The Respondent asks me to infer from Ferrel and Navarette

s 
accounts that at least some of the employee witnesses conspired 
to give false testimony and/or that some employee witnesses 
urged others to stick to false testimony.  Ferrel and Navarette

s 
testim
onies in this regard are vague and lack context, which 
prevents me from drawing the requested inference.  Further, no 
reasonable construction of the overheard statements shows any 
intent to give false testimony.  The most suspicious statement


let

s stick 
to the story


is just as susceptible of an innocent 
inference (let

s stick to the [truthful] story) as it is to a guilty 
                                        
                  
 
26
 
The four included Juan Hernandez, formerly employed at Santa Fe 
HS and Jose Queliz and Biden Sican, formerly employed at Capital HS.
 
27
 
The Respondent never explained why, 
although vacancies later 
occurred, it never called Estrada.  The Respondent also did not explain 


 
28
 
Although Axel Carmona did not sign any committee letters, he 
supported the 
c
ommittee and attended committee meetings.
 
29
 


 
was 



 
one (let

s stick to the [false] story).  I cannot, therefore, infer 
from Ferrel and Navarette

s testimonies that any employee 
witness t
estimony was incredible.
 
As to statements made in the early December 2008 and early 
January management meetings with employees, employee wi
t-
nesses ascribed to Ferrel threats that if employees did not stop 
sending letters to the School District, the Company
 
would lose 
the contract and employees would lose their jobs.  Ferrel, in 
contrast, said he merely 
pointed out that the School District had 
the right to cancel the contract, implying that it might do so if 
beleaguered by complaints, and asked employees to 
bring their 
concerns directly to the Respondent.  
None of the employee 
witnesses 
provided comprehensive testimony of what was said 
at the meetings.  Rather, they testified to conclusionary su
m-
maries of what was allegedly said.  It is impossible to dete
r-
min

of what was said or whether they reflect inferences perhaps 
unwarrantedly drawn.  Therefore, as to the 
early December 
2008 and early January management
 

testimony, whic
h I found to be detailed and straightforward.  
I 
cannot, therefore, find that management did other than encou
r-
age employees to direct their complaints to the Respondent.
30
   
 
Regarding the June 12 management meeting with emplo
y-
ees, employee witnesses testified that either Navarette or
 
Ferrel 
told employees the C
ompany had lost the contract thanks to a 
group of employees who had caused problems with
in the 
school and that the C
ompany would not recall employee
-
members of the 
c
ommit
tee if it procured a future contract.  
Ferrel denied any manager blamed the 
c
ommittee for the co
n-
tract loss, ascribing such accusations to other employees.  In 
determining which account to credit, I note that in the June 16 
letter to Ferrel
, the 
c
ommittee 
addressed a number of con
cerns 
generated by the June 12
 
meeting, including vacation pay, sick 
leave, a promised raise, and exclusion of the Santa Fe HS e
m-
ployees from an invitation to apply for School District work.  
The letter said no
thing about managemen
t blaming c
ommittee 
members for the contract loss or threatening a refusal to recall.  
Had the employee
-
witnesses believed management had made
 
any such statements during the June 12 meeting, it is reasonable 
to expect they would have detailed both the accu
sation and the 
threat in the June 16 letter.  Since the letter fails to corroborate 
employee testimony, I credit Ferrel

s account of what was said 
at the June 12 meeting.
 
During the final paycheck distribution on June 22, accor
ding 
to employee witnesses, 
A
rellano told workers, essentially, that 
                                        
                  
 
30
 
The General Counsel has not alleged managerial statements made 
in the December 2008 and January meetings to be vi
olations of the Act.  


Although in 
the meetings the Respondent expressed a clear preference that emplo
y-
ees communicate with the 
C
ompany rather than the School District, 
based on the credited testimony I cannot find that the Respondent 
threatened employees or otherwise demonstrated animosity. 
See 
Buck 
Brown Contracting Co., 
283 NLRB 488 (1987)
 
(s
tatement of possible 
third
-
party actio
n that did not intimate the employer would forfeit its 
contract as punishment for its employees

 
protected activities is stat
e-
ment of opinion, not threat of reprisal, and is protected by Sec
.
 
8(c) of 
the Act.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
588
 
he would not
 
call problem or troublemaking c
ommittee me
m-
bers or supportive employees for any future work.  I found the 
employee witnesses who testified to Arellano

s June 22 stat
e-
ments to be clear, specific, and cons
istent in their recall.  Mor
e-
over, on that same day, the 
c
ommittee faxed a letter to 
Ferrel in 
which they accused Arellano of telling em
ployees the C
ompany 
wanted to rid itself of workers who had tried to resolve w
ork 
problems and of telling non
committee e
mployees, to the excl
u-
sion of committee employees and supporters, that he would 
recall them to work
.
 
The contemporaneous committee letter to 
the Respondent is essentially consistent with employee test
i-
mony; accordingly, where Arellano

s testimony differs w
ith 
that of employee witnesses as to his June 22 statements, I credit 
the employee witnesses.
 
With regard to the attempted recall 
of 2008

2009 employees, 
I cannot credit Respondent
-
witnesses

 
testimony that in August 
company supervisors including Mendez an
d Carrillo attempted 
to contact former 2008

2009 employees to invite them to apply 
for work.  Mendez, who testified that he and Carrillo tel
e-
phoned former employees, testified not only vaguely but a
p-
peared hesitant to answer some questions:
 
 
Q
.
 
. . . 
you t
ried to call all the employees [from the 
previous school year]?
 
A
.
  
Correct.
 
Q
.
  
. . . 
How did you keep track of the people that you 
called?
 
A
.
 
We [kept] track, with you know, we have a list in 
those timesheets
 
. . . 
with their names and everything, but
 
.
 
.
 
. 
we no have current phone numbers, so we can

t reach 
everybody.
 
Q
.
 
. . . 
Okay.  So did you mark on this list that you 
couldn

t reach

 
 
A
.
  
Not really checkmark, but you know, we call[ed] 
everybody.
 
. . . .
 
J
UDGE
:
  
You didn

t make a checkmark or a not
ation 
tha
t you left a message to call

 
A
.
  
Not really.
 
J
udge
:
 

or anything like that?
 
A
.
  
Not really.
 
Judge:
  
Not really.  What does not really mean?
 
A
.
  
Well, no.
 
 
The Respondent was unable to provide any record whatsoe
v-
er of any employee contact attempts
.  The lack of any doc
u-
mentation, 
in a situation where documentation
 
could reasonably 
be expected, reflects badly on the credibility of Mendez.  Fu
r-
ther, Respondent
-
witnesses testified the 
C
ompany was unable 
to contact any of the former employees, an asser
tion that is so 
inherently improbable as to be not only unbelievable but to cast 
doubt on related testimony.  Finally, unrefuted evidence was 
presented that many of the 2008

2009 employees had, during 
their employment, furnished the Respondent with telepho
ne 
numbers that were still in service in August, but those emplo
y-
ees were never contacted by Respondent about 2009

2010 
work.  Moreover, the evidence was confused and inconsistent 
as to why and when the Respondent sought SSN verifications 
of the 2008

2009 
employees.  Accordingly, I find no credible 
evidence the Respondent attempted to notify any of the 2008

2009 employees
,
 
except Estrada,
 
that work was available under 
the 2009

2010 contract.
 
V
.
  
D
ISCUSSION
 

 
Sectio
n 7 of the Act provides that employees have the right 
to engage in concerted protected activities. Section 8(a)(1) of 
the Act 
makes it unlawful for an employer 

restrain, or coerce employees in the exercise of the rights gua
r-

 
There is no dispute that employees who
 
signed the various 
2008 and 2009 letters or who otherwise supported the activities 
of the 
c
ommittee were engaged in the concerted protected a
c-
ti
v
ity of protesting work
-
related issues to the Resp
ondent.  The 
complaint alleges that in response to that protected activity, the 
Respondent engaged in unlawful conduct 
as discussed below.
 
B
.  June 12
 
(Alleged T
hreats 
and Impression 
 
of S
urveillance)
 
The complaint alleges that through Ferrel and Navarette
, the 
Respondent threatened employees and created an impression of 
surveillance on June 12.  The credible evidence shows that on 
June 12, during a management meeting with employees, no
n-
committee employees accused committee members of having 
caused the Resp
ondent to lose its contract with the School Di
s-
trict.  There is no credible evidence that any representative of 
the Respondent made such accusations or adopted employee 
accusations or otherwise threatened employees.  There is no 
evidence any representative
 
of the Respondent created an i
m-
pression of surveillance.  I shall therefore dismiss allegations of 
the complaint relating to unlawful conduct on June 12.
 
C.  Sometime in June (Resignation S
olicitations)
 
The complaint alleges that sometime in June by 
Arellano

s 
solicitation of resignations, the Respondent threatened emplo
y-
ees with discharge because they had engaged in concerted a
c-
tivities.  There is no dispute that the Scho
ol District terminated 
the 2008

2009 contract in June.  The evidence showed 
that
 
thereafter, sometime after 
the June 12 meeting, Arellano sought 
to have employees sign resignations.  Although Mr. Arellano 
told employees, variously, that they had to sign the resignation 
in order to procure work again, he also said the resignation 
meant
 
the job had ended, which in fact it had, and that the re
s-
ignation was 

just to finish things right

 
because the contract 
had ended.  He told other employees the resignation would not 
affect them in any way but whether or not employees signed, 
they were wi
thout work. There is no evidence the solicitations 
were prompted by invidious considerations or were discrimin
a-
torily limited to employees who had engaged in concerted pr
o-
tected activities. In these circumstances, the resignation solic
i-
t
a
tions did not 
cons
titute i
nterference, restraint, or coercion. 
I 
shall therefore dismiss al
legations of the complaint relating to 
the solicitation of resignations.
 
D.  June 22 (Threats of Refusal to R
ehire)
 
The complaint alleges that on June 22 through Arellano, the 
Respond
ent threatened employees by telling them they would 
 MERCHANTS BUILDING M
AINTENANCE
 
589
 
not be rehired for the following school year because they had 
engaged in concerted
 
protected
 
activities.  I have 
credited e
m-
ployee testimony that on June
 
22, while distributing final 
paychecks, Arellano t
hreatened employees by variously stating 
or implying that he would not call those who had engaged in 
concerted protected activities for any future work but would 
only call back those who gave no trouble or were not org
a-
nized.
  
Arrellano also told employees
 
that because of some 
employee
 
troublemakers the 
C
ompany had lost the contract and 
employees had lost their jobs.  
Arellano

s statements were de
c-
larations of animosity toward employees

 
protected activities 
and threats of reprisal that could be expected to 
i
nterfere, r
e-
strain, or coerce employees in the exercise of their Section 7 

employees violated Section 8(a)(1) of the A
ct.
 
E.  August (Statement to Axel Carmona)
 
Sometime in August after the 2009

2010 school year began, 
Arellano told Axel Carmona that because he had worked with 
the group of troublemakers, he would not be able to return to 
work.  

criminatory motive in refusing 
to rehire Alex Carmona violated Section 8(a)(1) of the Act.
 
F.  Refusal to Pay Accrued Vacation Pay 
 
The complaint alleges that since August 3, the Respondent 
has refused to pay its employees accrued vacation pay.  Prior to 
c
ommencing work on the 2008

2009 contract, Ferrell e
x-
plained to the 2008

2009 employees that they were not entitled 
to vacation pay.  Although employees apparently thought they 

r-

 

that such a benefit existed for employees who worked less than 

School District did not work a full 12 months and were not 
entitled to vacation pay.  I
 
shall therefore dismiss allegations of 
the complaint relating to any refusal to pay accrued vacation 
benefits.
 
G.  Refusal to 
C
onsider for 
R
ehire and/or to 
 
R
ehire Employees
 
The Board set forth its analytical framework for determining 
whether an employer 
violates the Act by failing or refusing to 
consider or hire job applicants because of their protected activ
i-
ties in 
FES
.
31
  
The 
FES 
burdens of proof are based on those 
established in 
Wright Line
32
 
for all cases alleging violations of 
Section 8(a)(1) turnin
g on employer motivation. Under the 
Wright Line
 
allocation of burdens, the General Counsel must 
first show, in pertinent part, the following: (1) that the respon
d-
ent was hiring, or had concrete plans to hire, at the time of the 
alleged unlawful conduct; (2
) that the applicants had experience 
or training relevant to the announced or generally known r
e-
quirements of the positions for hire, or in the alternative, that 
the employer has not adhered uniformly to such requirements, 
or that the requirements were the
mselves pretextual or were 
                                        
                  
 
31
 
331 NLRB 9 (2000)
,
 
supplemented 
333 NLRB 66 (2001)
, enfd. 
301 F.3d 83
 
(3d Cir. 2002).
 
32
 
251 NLRB 1083 (1980)
, enfd. 662 F.2d 889 (1st 
Cir. 1981), cert. 
denied 
455 U.S. 989
 
(1982)
.  
 
applied as a pretext for discrimination; and (3) that animus 
toward protected activity contributed to the decision not to hire 
the applicants. Once the General Counsel establishes these 
elements by a preponderance of the evidence
, the burden shifts 
to the respondent to show that it would have taken the same 
action even in the absence of protected activity.
  
If the General 
Counsel meets the burden and the respondent fails to show that 
it would have made the same hiring decisions ev
en in the a
b-
sence of concerted protected activity, then a violation of Se
c-
tion 8(a)(1) has been established.
 
The General Counsel alleges that the Respondent discrimin
a-
torily failed and refused to hire the following 22 employees for 
the 2009

2010 school yea
r because the employees engaged in 
protected activities and/or to discourage other employees from 
engaging in protected activities.  I also consider whether the
 
Respondent discriminatorily failed and refused to consider the 
same employees for rehire:
33
 
 
Ma
irel Blanco
34
 
 
Joel Lopez
 
Randolfo Campos
35
 
 
Juan Lopez
 
Axel Carmona
 
 
 
Lilian Lopez
 
Elizabeth Castro
 
 
Liliana Lopez
 
Dario Chavez
 
 
 
Diego Ornelas
36
 
Otto Rene Coj
 
 
 
Jose Pichardo
 
Alma DeLara
 
 
 
 
Ana Ramirez
 
Valentin Estrada
 
 
David Segovia
 
Joel Hernandez
37
 
 
Juan Sican
 
Blanca Ibarra
 
 
 
 
Bianca (or Blanca) Silva
 
Carla Lopez
38
 
 
 
Javier Silva
39
 
                                        
                  
 
33
 
Although the complaint does not allege the Respondent violated 
the Act by refusing to consider employees for rehire, the 
General Cou
n-
sel
 
in his posthearing
 
brief requests such a finding.  I may address the 
matter even if no allegation exists, if the issue has been fully and fairly 
litigated
. 
Kenmor Electric Co
.
, 
355 NLRB 
1024
,
 
1030
 
(2010), 
citing 
Pergament United Sales, 
296 NLRB 333, 334
 
(1989), enfd. 920 F.
2d 
130 (2d Cir. 1990)
 

not specifically alleged in the complaint if issue is closely connected to 

.
  
See 
also 
Letter Carriers Local 3825,
 
33
3 NLRB 343 fn. 3 (2001); 
Parts 
Depot
,
 
332 NLRB 733 fn 5 (2000).  The refusal
-
to
-
consider and r
e-
fusal
-
to
-
rehire issues rest on the same evidence and have been fully and 
fairly litigated.  Therefore, I include refusal to consider in the discu
s-
sion of violati
ons here.
 
34
 
The Respondent stated that its employment records show Mairel 

x-
plain why, if Mairel Blanco was not employed in June, it sought SSN 
verification for that employee in August.
 
35
 
T
he Respondent contends that Randolfo Campos was not e
m-
ployed at any time material to the issues here.  Respondent did not 
explain why, if Randolfo Campos was not employed in June, it sought 
SSN verification for that employee in August.
 
36
 
When the hearing 
commenced in May 2010, Jose Pichardo and 
Diego Ornelas were present at the hearing site and available to give 

c
ounsel for 
the General Counsel stated that he was no longer able to locate the two 
alle
ged discriminatees.
 
37
 
The Respondent contends it never employed Joel Hernandez.  The 
Respondent did not seek SSN verification for that individual.
 
38
 

last check was dated September 24, 2008.  Re
spondent did not explain 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
590
 
 
All of the above employees except Carmona, Estrada, Blanca 
Ibarra, and Joel Hernandez signed the November 25 and/or 
June 22 letters.  The Respondent does not dispute that 
particip
a-
tion in generating and tendering the letters constituted concer
t-
ed protected activity, However, the Respondent argues that the 
General Counsel must prove that each alleged discriminatee 
engaged in the protected activity, which, the Respondent a
s-
se

in 
Wright Line, 
where employer action against employees is 
based on protected group activity known to the employer, the 
General Counsel is not required to prove specific individual 
employee eng
agement in the protected concerted activity.  
St. 


New Jersey,
 
355 NLRB 
414
 
fn. 3 
(2010).
40
  
As for those employees who did not sign the letters, 
the following evidence was adduced: Arellano directly told 
Carmona that he could not 
work for the Respondent because of 
his association with the 
c
ommittee.  Mr. Estrada was actively 
involved with the 
c
ommittee; he submitted a written application 
for employment dated September 3 to the Respondent at the 

hich the Respondent 
inexplicably did not respond.  It is reasonable to infer from the 

a-

Respondent to be an alleged victim of Pete Ibarra
 
and therefore 

for Joel Hernandez, the General Counsel has provided no ev
i-
dence that the Respondent ever employed any individual by 
that name at the School District.
41
 
The evidence establishing 
the first 
FES 
element that the 
General Counsel must prove is undisputed: in August, as soon 
as the Respondent learned it had obtained the School District 
contract, the Respondent set about hiring 23 janitorial emplo
y-
ees to meet contract requirements.  The 
Respondent was, ther
e-
fore, hiring at the time of the alleged unlawful conduct.  
 
As to the second element, although it is clear that all of the 

s 2008

2009 employees, into which category the 
alleged discriminatees fell, had the necessary experie
nce or 
training for the job openings, the Respondent contends that 
none of the discriminatees applied for work, thereby not mee
t-
                                        
                                        
            
 
why, if Carla Lopez was not employed in June, it sought SSN verific
a-
tion for that employee in August.
 
39
 

following an altercation with his supervisor, Javier Silva did 
not return 
to work.  Respondent did not explain why, if Javier Silva was not e
m-
ployed in June, it sought SSN verification for that employee in August.
 
40
 
The Respondent also argues that activity instigated by supervisors 
(i.e.
,
 
Silva and Castro) does not w
arrant Sec. 7 protection.  The R
e-
spondent provides no legal support for this proposition.  In any event, 
there is no evidence Castro was a supervisor within the meaning of the 

e-
cember 2008.
  
She was, therefore, an employee within the meaning of 

 
41
 

Phelps Dodge Corp. v. NLRB
, 313 U.S. 177 (1941)
, no evidence was 
adduced that Joel Hernandez ever appli
ed for employment with the 
Respondent.
 
ing the job requirement that former employees had to reapply.
42
  
As to this contention, the evidence is clear that the Responden
t 
repeatedly promised former employees it would notify them if 
and when work under a 2009

2010 contract came available.  
Just days before work at the School District resumed under the 
2009

2010 contract, 
Ferrel assured Silva the Company would 

yone to apply.  Later, in a speakerphone call with 
numerous former employees,
 
Navarette said 
that either Mendez 
or Arellano would be calling the employees before August 15.  
I have found no credible evidence that the Respondent attemp
t-
ed to notify any of 
the 2008

2009 employees, except Estrada, 
of available work under the 2009

2010 contract, and Estrada 
was never employed.  Consequently, I infer that n
either the 
promised invitation
 
to apply nor the promised work 
notification 
was ever communicated to the fo
rmer employees or that the 
Respondent had any intention of hiring any of them had they 
applied. 
The Board does not require actual application when 
applying would be futile.
43
  
Here, not only would application be 
demonstrably futile, as evidenced by the Res



y-
ees who relied upon the assurances cannot be penalized for 
their misplaced trust.  I find, therefore, the Gener
al Counsel has 
met his burden as to the second element. 
 
As to the third element

that animus toward protected a
c-
tiv
i
ty contributed to the decision not to consider for hire or to 
hire the applicants

I have already found the Respondent a
t-
tributed the contrac
t loss to complaining employees and threa
t-
ened employees they would not be rehired for the following 
school year because they had engaged in concerted activities.  
The attribution and the threats are compelling evidence of the 

 

and its intent to effect reprisals.  Further, the attribution and the 
threats
 


to offer them reemploymen
t. 
 
Accordingly, I find the General 
Counsel has met all three elements of his burden under 
FES, 
and 
the burden consequently shifts to the Respondent to show it 
would have taken the same action even in the absence of pr
o-
tected activity.  
 
Employees employed
 
by the Respondent as of June 12 when 
the Respondent notified employees that its contract with the 
School District had ended were entitled to be considered for 
hire and to be rehired.  The Respondent neither rehired any of 
the discriminatees nor considered
 
them for hire.  For the re
a-
sons set forth above, the Respondent has not demonstrated that 
it would have taken the same action in the absence of the a
l-

n-
clude that Respondent has not met its bu
rden under 
FES 
and 
that it violated Section 8(a)(3) and (1) by refusing to consider 
                                        
                  
 
42
 
There is no evidence that reapplying was not a valid prerequisite 
of employment.  Cf. 
Smoke House Restaurant
, 347 NLRB 192
, 195 
(2006
). (Where an employer imposes a consistently applied condition 
of employment, the
 
General Counsel then has the burden to demo
n-
strate that alleged discriminatees met that requirement
.
).
 
43
 
I
n 
r
e
 
Corporate Interiors, Inc
., 340 NLRB 732, 750 (2003). 
 
 MERCHANTS BUILDING M
AINTENANCE
 
591
 
for hire and refusing to hire the following employees, employed 
as of June 12:
 
 
Mairel Blanco
 
Juan Lopez
 
Randolfo Campos 
 
Lilian Lopez
 
Axel Carmona
 
Liliana Lopez
 
Elizabeth 
Castro
 
Diego Ornelas
 
Dario Chavez
 
Jose Pichardo
 
Otto Rene Coj
 
Ana Ramirez
 
Alma DeLara
 
David Segovia
 
Valentin Estrada
 
Juan Sican
 
Blanca Ibarra
 
Bianca (or Blanca) Silva
 
Carla Lopez
 
Javier Silva
44
 
Joel Lopez
 
C
ONCLUSIONS OF 
L
AW
 
1. Merchants Building Maintenanc
e LLC
 
is and has been at 
all times material an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
 
2. Merchants Building Maintenance LLC violated Section 
8(a)(1) of the Act by:
 
(a) 
T
hreatening employees with adverse 
consequences, i
n-
cluding refusal to rehire, because they engaged in concerted 
protected activities.
 
(b) 
F
ailing and refusing to consider for hire or to hire the fo
l-
lowing former employees because they engaged in concerted 
protected activities:
 
 
Mairel Blanc
o
 
Joel Lopez
 
Randolfo Campos
 
Juan Lopez
 
Axel Carmona
 
Lilian Lopez
 
Elizabeth Castro
 
Liliana Lopez
 
Dario Chavez
 
Diego Ornelas
 
Otto Rene Coj
 
Jose Pichardo
 
Alma DeLara
 
Ana Ramirez
 
Valentin Estrada
 
David Segovia
 
Blanca Ibarra
 
Juan Sican
 
Carla Lopez
 
Bianca (or 
Blanca) Silva
 
Javier Silva
 
 
The unfair labor practices set forth above affect commerce 
within the meaning of Section 8(a)(1) and Section 2(6) and (7) 
of the Act.
 
R
EMEDY
 
Having found the Respondent has engaged in certain unfair 
labor practices, I find it mu
st be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the 
policies of the Act.
 
The Respondent having unlawfully refused to consider for 
hire or to hire the above
-
named former employees, it must offer 
them immediate
 
and full instatement to the positions for which 
                                        
                  
 
44
 
I
 
do not find that 
Joel Hernandez
 
was a discriminatee here.  The 
General Counsel
 
has n
ot met his burden of showing that 
Joel Herna
n-
dez
 


he evidence is not 
clear as to whether Mairel Blanco, Randolfo Campos, Carla Lopez, 
and 
Javier Silva were
 
or were not
 
employed by the Respondent on June 12.  
The Respondent may proffer additional evidence as to 
their
 
emplo
y-
ment status
 
during any future compliance proceedings. 
 
they would have applied had application opportunities been 
made available or, if those positions no longer exist, to substa
n-
tially equivalent positions.  Respondent must also make them 
whole for any loss of 
earnings and other benefits, computed on 
a quarterly basis from date of refusal to hire to date of proper 
offer of instatement, less any net interim earnings, as prescribed 
in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest 
compounded on a daily bas
is, 
as prescribed by 
Kentucky River 
Medical Center,
 
356 NLRB 
6
 
(2010), enf. d
enied on other 
grounds sub nom.
 
Jackson Hospital Corp. v
.
 
NLRB
, 647 F.3d 
1137 (D.C. Cir. 2011).
45
 
 
Citing 
Hoffman Plastic Compounds, Inc. v. NLRB
, 535 U.S.
 
137 (2002), and 
Domsey 
Trading Corp., 
351 NLRB 824 
(2007).
 
The Respondent argues that if any of the alleged di
s-
criminatees cannot be legally employed in the United States, no 
remedy should be provided for them. The Respondent failed to 
show that the discriminatees were undocumen
ted workers or 
that the Respondent refused to rehire them for that reason. 

match the names given to the Respondent.  However, the mi
s-
matches may reflect nothing more than name
-
inaccuracies.  The
 

inaccurate SSNs for some reason.  If the Respondent has ev
i-

unavailable at the time of its unfair labor practices, the R
e-
spondent may 
argue, under the holding of 
Hoffman P
lastics,
 
supra,
 
that it should not be precluded from introducing such 
additional evidence at any compliance stage for the limited 
purpose of reducing its backpay liability. See 
Concrete Form 
Walls, Inc., 
346 NLRB 831 (2006). 
 
On these findings of fact and 
conclusions of law and on the 
entire record, I issue the following recommended
46
 
ORDER
 
The Respondent, Merchants Building Maintenance LLC, 
Santa Fe, New Mexico, its officers, agents, successors, and 
assigns, shall
 
1. Cease and desist from
 
(a) 
Threatening e
mployees with adverse consequences, i
n-
cluding refusal to rehire, because they engaged in concerted 
protected activities.
 
(b) 
Failing and refusing to consider for hire or to hire former 
employees on the basis of their concerted protected activities.
 
(c) 
In 
any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
                                        
                  
 
45
 
When, as here, both refusal
-
to
-
hire and refusal
-
to
-
consider vio
l
a-

-
to
-
consider 
violation is subsumed by the broader refusal
-

Jobsite 
Staffing 
&
 
Jobsite Personnel, Inc., 
340 NLRB 332, 333 (2003). 
 
46
 
If no exceptions are filed as provided by Sec.
 
102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
592
 
(a) Within 14 d
ays from the date of this Order, insofar as it 
has not already done so, offer each of the following former 
employees instatement to the positions for which they would 
have applied had application opportunities been made available 
or, if those positions no 
longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any other rights 
or privileges, or, if such is impracticable, otherwise institute 
such remedial 
relief as determined appropriate at the compl
i-
ance stage of the pro
ceeding
:
 
 
Mairel Blanco
 
Joel Lopez
 
Randolfo Campos
 
Juan Lopez
 
Axel Carmona
 
Lilian Lopez
 
Elizabeth Castro
 
Liliana Lopez
 
Dario Chave
z
 
Diego Ornelas
 
Otto Rene Coj
 
Jose Pichardo
 
Alma DeLara
 
Ana Ramirez
 
Valentin Estrada
 
David Segovia
 
Blanca Ibarra
 
Juan Sican
 
Carla Lopez
 
Bianca (or Blanca) Silva
 
Javier Silva
 
 
(b) 
Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful refusal to hire the former 
employees named in paragraph 2(a) above and within 3 days 
thereafter notify th
em in writing that this has been done and 
that the refusal to hire them or to consider them for hire will not 
be used against them in any way. 
 
(c) 
Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for go
od cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stor
ed 
in electronic form, necessar
y to analyze the amount of back
pay 
due under the terms of this Order.
 
(d) 
Within 14 days after service by the Region, post at its o
f-
fice in Santa Fe, New Mexico, copies of the attached notice 

47
 
in English an
d in Spanish. Copies of the 
notice, on forms provided by the Regional Director for Region 

a-
tive, shall be posted by Respondent immediately upon receipt 
and maintained for 60 consecutive days in cons
picuous places 
including all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by Respondent to e
n-
sure that the notices are not altered, defaced, or covered by any 
other material. In the event that, during the penden
cy of these 
proceedings, Respondent has gone out of business or closed the 
operations involved in these proceedings, Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by R
e-
s
pondent at any time since June 2009.
 
(e) 
Within 21 days after service by the Region, file with the 
Re
gional Director a sworn 
certification of a responsible official 
on a form provided by the Region attesting to the steps that 
Respondent has taken to comply
.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not specifically found.
 
                                        
                  
 
47
 
 
If this Order is 
enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
Na

 
 
